Case 9:18-cv-81004-RKA Document 69 Entered on FLSD Docket 07/08/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


 MELANIE DAVIS, on behalf of herself and all            Civil Case No. 18-cv-81004
 others similarly situated,
                                                        Judge: Hon. Roy K Altman
                Plaintiff,                              Magistrate Judge: Hon. Dave Lee Brannon
        v.

 POST UNIVERSITY, INC.,

                Defendant.



               MOTION FOR CLARIFICATION OF CLASS CERTIFICATION
                             BRIEFING SCHEDULE

         Defendant Post University, Inc. (the “University”) moves the Court for clarification of

  the briefing schedule for Plaintiff’s Motion for Class Certification (the “Motion”) (Dkt. No. 68).

  Counsel for the University has conferred with Counsel for Melanie Davis, and she does not

  object to the University seeking clarification from the Court.

         On May 22, 2019, this Court granted the University and Ms. Davis’ (together, the

  “Parties”) Consent Motion to File Overlength Briefs in Support of and in Opposition to

  Plaintiff’s Motion for Class Certification, and to Enlarge the Briefing Schedule. (Dkt. Nos. 54

  and 55). As set forth in the Consent Motion, the Parties’ agreed that the enlarged briefing

  schedule was warranted, in part, because Plaintiff would be filing an overlength brief, and the

  associate who has been working on this matter for the University is now on maternity leave.

  Dkt. Nos. 54 at 1-2.1 In its Order, the Court ruled that “[t]he parties are permitted to file briefs in

  support of and in opposition to the Plaintiff’s Motion for Class Certification of not more than 25



  1
         In addition, Plaintiff filed her Second Amended Complaint on June 28, 2019, see Dkt.
  No. 67, thus requiring a response by July 12.
                                                    1
Case 9:18-cv-81004-RKA Document 69 Entered on FLSD Docket 07/08/2019 Page 2 of 3



  pages. The Defendant shall have 21 days from the filing of the Plaintiff’s motion to file its

  response, and the Plaintiff shall have 14 days to file her reply.” (Dkt. No. 55) (emphasis added).

         On June 10, 2019, the Court issued an order in response to the Parties’ Joint Motion to

  Amend the Scheduling Order (Dkt. No. 64), and without reference to its prior ruling above, the

  Court provided the following: “July 12, 2019. The Plaintiff shall file her motion for class

  certification. The Defendant shall file its response in opposition within fourteen (14) days of

  being served with the motion. The Plaintiff will then have seven (7) days to file her reply.” (Dkt.

  No. 50).

         As a result of the two Orders, the University seeks clarification from the Court that the

  briefing deadlines and page length rulings remain as stated in its May 22, 2019 Order (Dkt. No.

  55), as the Parties agreed to, and as the Court previously ordered. That is, that the Parties can

  file briefs in support of and in opposition to Plaintiff’s Motion up to 25 pages, that Defendant has

  21 days to file its response to Plaintiff’s Motion, and Plaintiff has 14 days to file her reply.



  Dated: July 8, 2019

                                                 /s/ Mary Joanne Dowd
                                                 Mary Joanne Dowd, # 368970
                                                 Adam Bowser, (admitted pro hac vice)
                                                 Brandi G. Howard, (admitted pro hac vice)
                                                 ARENT FOX LLP
                                                 1717 K Street, N.W.
                                                 Washington, DC 20006-5344
                                                 (202) 857-6000 (telephone)
                                                 (202) 857-6395 (facsimile)
                                                 mary.dowd@arentfox.com
                                                 adam.bowser@arentfox.com
                                                 brandi.howard@arentfox.com

                                                 Attorneys for Post University, Inc.




                                                    2
Case 9:18-cv-81004-RKA Document 69 Entered on FLSD Docket 07/08/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 8, 2019, the foregoing was filed electronically with the Clerk
  of Court to be served by Notice of Electronic Filing from the Court’s electronic filing system
  upon the following:

                  Bradford R. Sohn
                 THE BRAD SOHN LAW FIRM PLLC
                 2600 South Douglas Rd., Suite 1007
                 Coral Gables, Florida 33134
                 Tel: (786) 708-9750
                 Fax: (305) 397-0650
                 brad@sohn.com

                 Jeremy M. Glapion
                 THE GLAPION LAW FIRM, LLC
                 1704 Maxwell Drive
                 Wall, New Jersey 07719
                 Tel: (732) 455-9737
                 Fax: (732) 709-5150
                 jmg@glapionlaw.com

                 Attorneys for Plaintiff

                                                               s/ Mary Joanne Dowd
                                                               Mary Joanne Dowd




                                                   3
